                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    GOPHER PROTOCOL, INC.,                                Case No. 2:19-CV-1039 JCM (BNW)
                 8                                          Plaintiff(s),                      ORDER
                 9           v.
               10     DISCOVER GROWTH FUND, LLC,
               11                                         Defendant(s).
               12
               13            Presently before the court is plaintiff Gopher Protocol, Inc.’s (“Gopher Protocol”) motion
               14     to expedite briefing schedule and hearing for Gopher Protocol’s motion for a preliminary
               15     injunction. (ECF No. 10).
               16            On June 18, 2019, Gopher Protocol initiated this action against defendant Discover
               17     Growth Fund, LLC (“Discover Growth”). (ECF No. 1). On that same day, Gopher Protocol
               18     filed a motion for a preliminary injunction and an ex parte motion for a temporary restraining
               19     order, requesting that the court enjoin the foreclosure sale of Gopher Protocol’s assets. (ECF
               20     Nos. 5, 6). On June 20, 2019, the court granted Gopher Protocol’s motion for temporary
               21     restraining order. (ECF No. 7).
               22            Federal Rule of Civil Procedure 65(b)(3) provides that when a court issues an temporary
               23     restraining order without notice, “the motion for a preliminary injunction must be set for hearing
               24     at the earliest possible time[.]” Accordingly, the court will set the hearing for Gopher Protocol’s
               25     motion for a preliminary injunction on July 12, 2019, at 10:30 a.m.
               26            Because the temporary restraining order is set to expire before the date set for hearing,
               27     the court will extend the order “for a like period” pursuant to Federal Rule of Civil Procedure
               28     65(b)(2). In light of this extension, the court need not expedite the briefing schedule.

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Gopher Protocol’s
                3     motion to expedite briefing schedule and hearing for Gopher Protocol’s motion for a preliminary
                4     injunction (ECF No. 10) be, and the same hereby is, GRANTED in part and DENIED in part,
                5     consistent with the foregoing.
                6            IT IS FURTHER ORDERED that the hearing for Gopher Protocol’s motion for a
                7     preliminary injunction is set on July 12, 2019 at 10:30 a.m.
                8            IT IS FURTHER ORDERED that the temporary restraining order (ECF No. 7) shall
                9     remain in effect until July 18, 2019.
              10             DATED June 27, 2019.
              11                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
